Citation Nr: 0908920	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from May 1974 to February 
1981.  He was born in 1955.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2005.

Service connection is also in effect for mechanical back 
pain, rated as 20 percent disabling. 

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board at the VARO in  June 
2007; a transcript (Tr.) is of record.  

In a decision in November 2007, the Board denied entitlement 
to an initial increased (compensable) evaluation for service-
connected pseudofolliculitis barbae.  The Board remanded the 
issues herein concerned for specific development delineated 
therein.  


FINDINGS OF FACT

1.  The competent and probative evidence is against finding 
that the Veteran developed a chronic sinus disorder in 
service, and his current sinus disorder is not in any way 
causally related to service.

2.  The competent and probative evidence is against finding 
that the Veteran developed pes planus in service, and his 
current foot disorders are not in any way causally related to 
service.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Pes planus or any other foot disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 20087); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, since the Veteran filed his claim, preliminary 
duties with regard to VCAA notification were accomplished by 
letters and in a remand, and in actions by the VARO, much of 
which included discussion of the VCAA and component parts 
thereof.  The Board finds that the aggregate communications 
addressed required notice of the pivotal elements of his 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Extensive and concentrated development has taken place in 
this case, and in the aggregate, the Veteran and his 
representative have demonstrated actual knowledge of, and 
have acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim), and related notification requirements 
have been fulfilled.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the remaining issues.  That 
action would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  (Citations omitted.).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required..." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As well, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the Veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by a particular exposure 
is insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Available records show that in service the Veteran had some 
foot and respiratory complaints with sinus congestion, 
running eyes, etc., said to be due to upper respiratory 
infections in 1975 and 1977.  In February 1978, he got a 
bruise from his boot rubbing.  He had thought he might have 
had a sprained ankle.  In October 1978, he stepped on a nail, 
was shown to have some pain on walking, slight swelling on 
the bottom of the right foot, and was given a tetanus 
booster.

On his separation examination in 1981, he said that he had 
foot pain on occasion.  There were no findings of foot or 
sinus problems.

On an examination undertaken in April 1985, he was not found 
to have current symptoms or findings relating to either foot 
or sinus problems although he had checked "foot" on the 
questionnaire.

A report dated in May 2001 from a private hospital was that a 
sleep test had shown that he had severe obstructive sleep 
apnea syndrome.

A statement dated in January 2003 from a RC, private 
podiatrist identified bilateral tinea pedis.  A report from 
November 2003 noted bilateral plantar fasciitis and calcaneal 
spurs with bursitis with plantar enthesopathy.

On VA examination in March 2004, the Veteran denied a history 
of chronic sinusitis.  However, the examiner noted the 
presence of a right nasal septum deviation and diagnosed 
Eustachian tube dysfunction.  He was also noted on the foot 
examination to have a history of foot problems since service.  
He had been seen by a private podiatrist, "on and off", the 
last time some 1-2 months before.  The examiner diagnosed 
bilateral pes planus.

A statement dated in January 2004 was received from AS, M.D., 
to the effect that he had had multiple episodes of sinusitis 
and bronchitis.

A VA evaluation in October 2004 showed complaints of facial 
pressure and nasal obstruction with post-nasal drip.  Nasal 
endoscopy showed marked edema and erythema with purulent 
drainage.  He had used a nasal spray with some relief.  
Diagnosis was Eustachian tube dysfunction with chronic 
rhinosinusitis. He was placed on a regimen of antibiotics for 
14 days.  Another visit shortly thereafter showed chronic 
rhinitis and deviated nasal septum without evidence of 
sinusitis.

On recent VA treatment records, the Veteran had been said to 
have bilateral pes planus, peroneal tendonitis on the right, 
plantar fasciitis and onychomycosis in addition to tinea 
pedis.  On another visit, he said his right foot in 
particular had been painful for 10 years.  He underwent an 
asceptic removal of the tibal border of the left hallux 
spicule.  He was also reported to have sinusitis and findings 
which were felt to possibly predispose to infection.  

Pursuant to the remand, additional VA treatment records were 
obtained including from 2004, and more recent records from 
2006 wherein he was diagnosed with planar fasciitis and given 
supportive measures including a brace and wrap.  

The case was also returned for special medical evaluations 
and opinions which are now of record.  

On special VA orthopedic examination in April 2008, after 
reviewing the entire file, the examiner noted that the 
Veteran reported his having stepped on  nail in service. He 
was also noted to have had new boots which rubbed.  He 
claimed that he did not have flat feet on entering service 
but developed it as a result of his boots.  He was noted to 
have been under podiatry care and had received a number of 
injections for both feet.

On examination, he complained of daily achiness, 8/10, with 
associated weakness and heat, fatigability and lack of 
endurance.  His other symptoms were described in detail.  
Examination of the 5th metatarsal head showed mild and 
moderate tenderness under the foot to palpation over the 
medial heel.  There was some mid foot pain associated with 
his bilateral pes planus, increased with weight bearing. X-
rays and magnetic resonance imaging (MRI) of the feet were 
normal.  Diagnosis was (1) right foot peroneal tendonitis; 
(1) bilateral plantar fasciitis; and (3) bilateral pes 
planus.

The examiner concluded that there was no present diagnosis 
related to any condition found in service.  Specifically, 
there were no current residuals of his having stepped on the 
nail or chronic residuals in or since service of the new boot 
bruising incident.  The physician opined that "the current 
diagnoses of peroneal tendonitis, plantar fasciitis and pes 
planus are less likely than not service connected injuries as 
they are not supported by findings in the medical records".

On a special VA ear, nose and throat examination in May 2008, 
it was noted that he had a history of sinus pain and 
pressure.  He had also been seen for obstructive sleep apnea 
and obesity as well as smoking.  The sinus symptoms had 
happened for years but did not last for long at any given 
time.  He had had no frank sinus infections.  He had 
occasional yellow rhinorrhea with mild congestion.  He said 
that this had gotten worse after he left service; he was 
continuing to be an active smoker and has a history of 
exposure to dust as part of his job.

On examination, the findings were normal except that he had 
mild bogginess of the mucosa and mild erythema.  There was no 
frank purulence or rhinorrhea.  The examiner opined that his 
history of sinus pressure and occasional rhinorrhea was most 
likely secondary to allergic or irritant rhinitis which was 
compounded by smoking.  He was started on intranasal sprays.  
The examiner also opined that his respiratory medical problem 
was less likely than not related to his service.  An addendum 
was later added to the file to confirm that the determination 
was rendered after the examiner had reviewed the entire file.

The Veteran seeks service connection for sinus and pes planus 
(or other foot) disorders.  The determination as to whether 
the requirements for such are met is based on an analysis by 
the Board of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999).  The Veteran has opined that he has such 
disorders related to his symptoms in service.  He is 
certainly permitted to make observations, but a lay person is 
not qualified to render either a nexus opinion or a medical 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  In this case, the lay 
statement is by someone not competent to identify either a 
foot or sinus disability by diagnosis.  As such, the Board 
must weigh the competent medical evidence.    

There is no question that the Veteran developed foot and 
sinus problems since service.  However, this was some years 
after service and was not shown by contemporary data to be in 
any way associable with service.  The Federal Circuit has 
held that a significant lapse of time between service and 
post-service medical treatment or diagnosis may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  These 
findings of his current sinus or pes planus disabilities are 
simply too far removed from the acute symptoms in service to 
be reasonably associable therewith and are found to be 
unrelated to service by the most competent medical nexus 
opinions of record in 2008.
  
The Board finds the recent VA examiners' opinions to be of 
high probative value, in light of the complete background on 
which the opinion was based, as well as a full detailed 
discussion of the pertinent facts.  That is, the VA examiners 
were well aware of all the objective documentation in the 
claims file as well as the other evidence of record.  This 
opinion has the most current and comprehensive record on 
which to render conclusions about the nexus between a service 
injury, treatment therein, and current disability.  See Owens 
v. Brown, 7 Vet. App. 429 (1995) (the Board is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so).  As such, it outweighs the 
other evidence of record and is the most competent and 
probative evidence.        

In sum, the competent and probative evidence in the claims 
file does not attribute the Veteran's current sinus or pes 
planus (or other foot) problems to his active military 
service.  The evidence in that regard is not in equipoise and 
a reasonable doubt is not raised to be resolved in his favor.


ORDER

Service connection for a chronic sinus disorder is denied.

Service connection for pes planus is denied.


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


